       Case 9:21-cv-00013-DWM Document 25 Filed 08/11/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

SETH KUCHARSKI,                                    CV 21–13–M–DWM

                    Plaintiff,

       vs.                                                ORDER

CITY OF MISSOULA, JAESON
WHITE, and TRAVIS WALSH,

                    Defendants.


     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this 11th day of August, 2021.
